DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 4-6, and 16-20 are pending in this application.  Claims 2, 3, and 7-15 have been cancelled.  Claims 1, 4-6 and 16-20 are rejected in this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0171519 A1 to Prakash et al. (hereinafter Prakash) in view of CN 102079700 Al to Zhang et al (hereinafter Zhang) for the reasons set forth in rejecting the claims in the last Office action.  The .
Regarding Claim 1, Prakash discloses a similar diterpene glycoside of formula (1): wherein R1, R2, R3, R4and R5 are hydrogen; and the diterpene glycoside has at least six saccharides (para [0004]: Rebaudioside X), but not where there is a hydroxy group at C-15 and the hydrogen at C-5 is designated as chiral (see diagram of formula (1) for numbering). However, Zhang discloses where C-15 has a hydroxyl group (para [0020]: compound l-a).  It would have been obvious to one with skill in the art to use a similar diterpene glycoside of formula (1), as disclosed by Prakash, but with an additional hydroxy group at C-15, as disclosed by Zhang, and where the chirality of the hydrogen at C-5 is established through routine experimentation examining steviol derivatives in order to optimize the solubility or methods of separation.
Prakash discloses a composition, wherein the composition is selected from a sweetener composition (para [0176]).  Prakash discloses a composition further comprising at least one sweetener (para [0176]).  Prakash discloses a consumable comprising at least one diterpene glycoside of claim 1 (para [0029]).  Prakash discloses a consumable, wherein the consumable is a beverage or beverage product (para [0029]).
Prakash discloses a composition comprising at least one diterpene glycoside of claim 1 (para [0011]).
Prakash discloses a diterpene glycoside of claim 1 selected from [1] (para [0004]).
Regarding Claim 4, Prakash discloses the composition of claim 1, wherein the diterpene glycoside is provided in the form of a mixture, and wherein said mixture comprises the diterpene glycoside in an amount that ranges from about 1 % to about 99% by weight on a dry basis (para [0229]: Amorphous Rebaudioside X can be present in an amount from about 5% to about 99% by weight on a dry basis).

Regarding Claim 6, Prakash discloses the composition of claim 3, wherein the diterpene glycoside is present in a purity of about 95% or greater (para [0181]: greater than about 95%).
Regarding Claims 16-20, Prakash discloses a consumable, wherein the consumable is a beverage or beverage product (para [0029]).

Response to Arguments
Applicant's arguments filed June 9, 2021 have been fully considered but they are not persuasive.
Applicant argues the prior art does not provide motivation to modify that of Prakash et al with the teachings of Zhang et al.
As set forth above, Prakash discloses a similar diterpene glycoside of formula (1): wherein R1, R2, R3, R4and R5 are hydrogen; and the diterpene glycoside has at least six saccharides (para [0004]: Rebaudioside X), but not where there is a hydroxy group at C-15 and the hydrogen at C-5 is designated as chiral (see diagram of formula (1) for numbering). Zhang discloses where C-15 has a hydroxyl group (para [0020]: compound l-a).  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the prior art is directed to steviosides.  

The showing is not commensurate in scope with  the broadest claim.  The showing is specific for Compound 1 and 400 ppm.  It is not seen how an amount of 400 ppm is indicative of the claimed range of 50 ppm to 1000 ppm.  It is not clear that the results would be the same for an amount close to 50 ppm and 1000 ppm.  The results do not appear to be unexpected.  Compound 1 provides for a sweetened beverage.
In the absence of a showing to the contrary. Applicant is using known components and process steps in order to obtain expected results.  Routine experimentation examining steviol derivatives serves to optimize the solubility or methods of separation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
August 24, 2021